 



Exhibit 10.29
EXECUTIVE EMPLOYMENT AGREEMENT
     eLoyalty Corporation (the “Company”), and Steven H. Shapiro, an individual
(“Employee”), enter into this Employment Agreement (“Agreement”) as of April 24,
2006.
     Whereas, the Company desires to employ Employee to provide personal
services to the Company and to provide Employee with certain compensation and
benefits in return for his services; and
     Whereas, Employee wishes to be employed by the Company and to provide
personal services to the Company in return for certain compensation and
benefits.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:
     1. Duties. The Company shall employ Employee as its Vice President, General
Counsel and Corporate Secretary, and Employee accepts such employment upon the
terms and conditions herein. Employee shall have such responsibilities, duties
and authority as the President & Chief Executive Officer may reasonably
designate and are customarily associated with his positions. During the term of
his employment with the Company, Employee shall perform faithfully the duties
assigned to him to the best of his ability, and Employee shall devote his full
and undivided business time and attention to the transaction of the Company’s
business.
     2. Outside Activities.
          (a) Non-Company Activities. Except in conformity with the requirements
with the Company’s then-effective Code of Ethical Business Conduct, Employee
will not during the term of this Agreement undertake or engage (other than as a
passive investor) in any other employment, occupation or business enterprise,
whether as an agent, partner, proprietor, officer, director, employee,
consultant, contractor or otherwise, whether during or outside the business
hours of the Company. Employee may engage in civic and not-for-profit activities
so long as such activities do not interfere with the performance of his duties
hereunder.
          (b) No Adverse Interests. Except as permitted by Paragraph 2(c),
during his employment Employee agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest which is known or
should be known by him to be adverse or antagonistic to the Company, its
business or prospects, financial or otherwise.
          (c) Non-Competition. During the term of his employment by the Company,
except on behalf of the Company, Employee will not directly or indirectly,
whether as a stockholder, agent, partner, proprietor, officer, director,
employee, consultant, contractor, or in any capacity whatsoever, engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
known by him to compete directly with the Company, anywhere throughout the

 



--------------------------------------------------------------------------------



 



world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
Employee may own, as a passive investor, public securities of any competitor
corporation, so long as his direct holdings in any one such corporation shall
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation.
     3. Term of Employment; Termination.
          (a) At-Will Relationship. Employee’s employment relationship is
at-will. Either Employee or the Company may terminate the employment
relationship at any time, for any reason or no reason, with or without Cause or
advance notice.
          (b) Termination By The Company Without Cause; Termination By Employee
With Good Reason.
               (i) Cause Definition. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) conviction, including a plea of guilty or
no contest, of any felony or any crime involving moral turpitude or dishonesty;
(ii) fraud upon the Company (or an affiliate), embezzlement or misappropriation
of corporate funds; (iii) willful acts of dishonesty materially harmful to the
Company; (iv) activities materially harmful to the Company’s reputation; (v)
Employee’s willful misconduct, willful refusal to perform his duties, or
substantial willful disregard of his duties, provided that the Company first
provides Employee with written notice of such conduct and thirty (30) days to
cure such conduct, if such conduct is reasonably susceptible to cure;
(vi) material breach of the Proprietary Information Agreement; or (vii) material
breach causing material harm to the Company of this Agreement, any other
agreement with the Company, any policy of the Company, or any statutory duty or
common law duty of loyalty owed to the Company; provided, no act or omission on
Employee’s part shall be considered “willful” unless it is done by the Employee
without reasonable belief that the Employee’s action was in the best interests
of the Company.
               (ii) Good Reason Definition. For the purposes of this Agreement,
“Good Reason” shall mean: (i) a reduction of Employee’s base salary below the
amount set forth in Paragraph 4 of this Agreement, unless such reduction is
shared proportionally by the three most highly-salaried officers of the Company;
(ii) an involuntary relocation of Employee’s place of work to any location
outside of the metropolitan area in which his primary office is located
immediately prior to the relocation, excluding temporary periods of thirty
(30) days or less and ordinary course business travel; (iii) a significant
diminution by the Company in Employee’s position (including offices, titles and
reporting relationships), authority, duties or responsibilities, (excluding
diminutions resulting in the ordinary course from the Company becoming pursuant
to a Change of Control part of a larger organization in which Employee directly
reports to the Chief Executive Officer of such organization); (iv) a material
breach by the Company of this Agreement; or (v) failure by the Company to assign
this Agreement to a successor upon a Change of Control. No Good Reason shall
exist where: (a) Employee consents to the event that forms the basis for the
Good Reason resignation; (b) Employee does not provide the Company’s President
and Chief Executive Officer with written notice describing in detail the Good
Reason within thirty (30) days of its occurrence; or (c) the Company cures the
Good

2.



--------------------------------------------------------------------------------



 



Reason within thirty (30) days of its receipt of such notice, if such conduct is
reasonably susceptible to cure.
               (iii) Severance Benefits. In the event that Employee’s employment
is terminated without Cause by the Company or terminated by Employee with Good
Reason, Employee shall receive the following as his sole and exclusive severance
benefits (collectively, the “Severance Benefits”):
                    (1) Severance Pay. Employee will continue to receive base
salary at the same rate in effect as of the termination date (determined without
regard for any reduction constituting Good Reason), paid on the Company’s
standard payroll dates for nine (9) months following the termination date
(“Severance Period”), subject to standard payroll deductions and withholdings.
Such severance pay entitlement shall increase to a total of twelve (12) months
if Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason within 90 days after a Change of Control as defined
herein.
                    (2) Severance Bonus. Employee will be paid a bonus (the
“Severance Bonus”) equal to 100% of the average of (A) the annual bonus he was
paid for year immediately preceding the termination and (B) a reasonable
estimate of his bonus for the year in which the termination occurs under the
Company’s then-current bonus plan if any, less standard payroll deductions and
withholdings.
                    (3) Severance Health Premium Reimbursements. If Employee
timely elects to continue his Company-provided group health insurance coverage
pursuant to the federal COBRA law, the Company will reimburse Employee for the
cost of such COBRA premiums to continue health insurance coverage at the same
level of coverage for Employee and his dependents (if applicable) in effect as
of the termination date, through the end of nine (9) months or until such time
as Employee qualifies for health insurance benefits through a new employer,
whichever occurs first (“Severance Health Premium Benefits”). Employee shall
notify the Company in writing of such new employment not later than five
(5) business days after securing it. Company will reimburse Employee for the
cost of COBRA premiums for an additional three (3) months if Employee’s
employment is terminated by the Company without Cause or by Employee for Good
Reason within 90 days after a Change of Control as defined herein.
                    (4) Severance Vesting. The vesting of Employee’s “Restricted
Stock Award” (as defined below in Paragraph 7) and all other restricted stock or
stock option or other equity grants that Employee previously has received or may
in the future receive from the Company, shall be accelerated so that, as of the
date of the termination, such restricted stock and stock option grants shall
vest as to the number of shares that would have vested had Employee provided an
additional twelve (12) months of continuous service to the Company.
               (iv) Severance Conditions. As a condition of and prior to the
receipt of all or any of the Severance Benefits, Employee must execute and allow
to become effective a general release of claims in a form mutually acceptable to
the parties in their reasonable determination and to comply with the terms of
this Agreement (the “Severance Conditions”).

3.



--------------------------------------------------------------------------------



 



Upon any termination of Employee’s employment by the Company without Cause or by
Employee for Good Reason, the Company and its affiliates (by and through their
respective directors and senior executive officers) and Executive agree not to
disparage the other party.
          (c) Termination for Cause; Voluntary or Mutual Termination.
               (i) No Severance. In the event Employee’s employment is
terminated by the Company at any time for Cause, or Employee terminates his
employment without Good Reason, or the parties mutually terminate their
employment relationship, Employee will not be entitled to any Severance
Benefits, pay in lieu of notice, or any other severance, compensation, benefits,
equity, acceleration, or any other amounts, with the exception of any benefit to
which Employee has a vested right under a written benefit plan.
               (ii) Resignation. Employee may voluntarily terminate his
employment with the Company at any time, without liability therefore. Employee
agrees to use good faith to give the Company reasonable notice of any such
voluntary termination. Upon receipt of any termination notice from Employee, the
Company, at its election, may require Employee to resign his employment prior to
the occurrence of any requested termination date.
          (d) Termination for Death or Disability.
               (i) Termination. Employee’s employment will terminate upon his
death or Disability.
               (ii) Disability Definition. For the purposes of this Agreement,
“Disability” shall mean a permanent disability rendering Employee unable to
perform his duties for the Company for ninety (90) consecutive days or one
hundred eighty (180) days in any twelve (12) month period, which determination
shall be made after the period of disability, unless an earlier determination
can be made, by an independent physician appointed by the Board.
               (iii) Severance. Following the death or Disability of Employee
while employed by the Company, the Company will provide Employee (or, in the
case of death, Employee’s estate) with Severance Pay for twelve (12) months,
payment of the Severance Bonus, and Severance Health Premium Reimbursements for
twelve (12) months (all as described and on the same terms and conditions
provided above). The Employee’s Restricted Stock Award and all other restricted
stock or stock option grants that Employee previously has received or may in the
future receive from the Company, shall be vested as to half of the unvested
shares, and all such stock options shall be exercisable for one (1) year
following such termination (but not exceeding the term of such option).
               (iv) Severance Conditions. As a condition of and prior to the
receipt of all or any of the Severance provided for death or Disability,
Employee (or, in the case of death, Employee’s estate) must execute and allow to
become effective a general release of claims in a form mutually acceptable to
the parties in their reasonable determination and to comply with the terms of
this Agreement (the “Severance Conditions”). Upon any termination of Employee’s
employment for death or Disability, the Company and its affiliates (by and
through their

4.



--------------------------------------------------------------------------------



 



respective directors and senior executive officers) and Executive (or, in the
case of death, Employee’s estate) agree not to disparage the other party.
          (e) No Mitigation. In no event shall Employee be obligated to seek
other employment or take any other action by way of mitigation of the severance
amounts payable to the Employee under Paragraph 3 of this Agreement, and such
amounts (other than as provided at Paragraph 3(b)(iii)(3)) shall not be reduced
whether or not the Employee obtains other employment.
          (f) Accrued Obligations. Not later than ten (10) days after
termination of Employee’s employment, the Company shall pay Employee (“Accrued
Obligations”): (i) his accrued and unpaid base salary at the rate in effect at
the time of notice of termination; (ii) any previous year’s earned but unpaid
bonus and other earned and unpaid incentive cash compensation; and (iii) accrued
and unused vacation time, unpaid expense reimbursements and other unpaid cash
entitlements earned by Employee as of the date of termination pursuant to the
terms of the applicable Company plan or program.
     4. Salary. For services rendered hereunder, the Company shall pay Employee
a base salary at the per annum rate of $285,000, less standard payroll
deductions and withholdings, and payable in accordance with the Company’s
regular payroll schedule. Employee’s base salary (as well as his eligibility for
incentive equity grants) shall be subject to annual review and his base salary
may, at the discretion of the Company’s Board of Directors, be adjusted from
time to time.
     5. Bonuses. The Company shall pay to Employee a one-time cash bonus of
$85,000 as of the one-year anniversary of Employee’s official hire date,
provided that Employee remains actively employed by the Company as of that date.
In addition, the Company may elect to pay Employee bonuses in its sole
discretion. Employee will be offered the opportunity to participate in the
Company’s then-current bonus plan with such terms and conditions as are
applicable to similarly situated employees. The Company shall have the sole
discretion to change or eliminate bonus plans or programs at any time (provided,
however, that after the bonus plan has been established by the Board for a given
year, the Board shall not later materially change the bonus plan for such year
to Employee’s detriment without Employee’s consent), to determine whether
performance criteria set forth pursuant to the bonus plan for a year have been
achieved, and to determine (in accordance with this paragraph and such
performance criteria and bonus plan) the amount of any bonus earned by Employee,
if any. Bonuses are intended to retain valuable Company employees, and if
Employee is not employed, for any reason on the last day of the bonus year, he
will not have earned the bonus and no partial or pro-rata bonus will be paid.
Any bonus paid pursuant to this Paragraph 5 shall be paid net of standard
payroll deductions and withholdings
     6. Employee Benefits. Employee shall be entitled to participate in such
employee benefit plans, including the Company’s 401(k) plan, life insurance, and
medical benefits plans, and shall receive all other fringe benefits, as the
Company may make available generally to its senior executive employees
generally, for which Employee is eligible under the terms and conditions of such
plans, in each case subject to the requirements, rules and regulations from

5.



--------------------------------------------------------------------------------



 



time to time applicable thereto. Details about these benefits are set forth in
summary plan descriptions and other materials.
     7. Restricted Stock Award. Subject to and following approval by the
Company’s Board of Directors, the Company shall grant to Employee an award of
50,000 shares of restricted eLoyalty common stock (the “Restricted Stock
Award”). The Restricted Stock Award will be granted on the next regular vesting
date following the later of (i) commencement of Employee’s employment and (ii)
approval by the Board of Directors. Regular vesting dates are the last day of
November, February, May and August of each year. These shares will vest over a
five-year period, with 20% vesting as of the next regular vesting date following
the first anniversary of Employee’s employment and the remainder vesting 5% each
quarter thereafter until fully vested. In addition, Employee may be eligible for
other future awards under any Company equity incentive plan as may be approved
by the Board of Directors and in effect from time to time. The specific terms
and conditions of any grant made pursuant to this Paragraph 7 shall be governed
by any applicable plan document and any such grant agreement as Employee may be
required to sign as a condition of grant.
     8. Change of Control.
          (a) Change of Control Definition. A Change in Control shall have the
meaning set forth in Section 6.8(b) of the Company’s 1999 Stock Incentive Plan.
     9. Parachute Tax. Notwithstanding anything in the foregoing to the
contrary, if any of the payments to Employee (prior to any reduction below)
provided for in this Agreement, together with any other payments which Employee
has the right to receive from the Company or any corporation which is a member
of an “affiliated group” as defined in Section 1504(a) of the Internal Revenue
Code of 1986, as amended (“Code”), without regard to Section 1504(b) of the
Code, of which the Company is a member (the “Payments”) would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), and if the
Safe Harbor Amount is greater than the Taxed Amount, then the total amount of
such Payments shall be reduced to the Safe Harbor Amount. The “Safe Harbor
Amount” is the largest portion of the Payments that would result in no portion
of the Payments being subject to the excise tax set forth at Section 4999 of the
Code (“Excise Tax”). The “Taxed Amount” is the total amount of the Payments
(prior to any reduction, above) notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. Solely for the purpose of comparing
which of the Safe Harbor Amount and the Taxed Amount is greater, the
determination of each such amount, shall be made on an after-tax basis, taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all of which shall be computed at the highest
applicable marginal rate). If a reduction of the Payments to the Safe Harbor
Amount is necessary, then the reduction shall occur in the following order
unless the Employee elects in writing a different order (provided, however, that
such election shall be subject to Company approval if made on or after the date
on which the event that triggers the Payments occurs): reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Employee’s participant’s stock
awards unless the Employee elects in writing a different order for cancellation.

6.



--------------------------------------------------------------------------------



 



     10. Business Expenses. The Company shall reimburse Employee for all
reasonable and necessary business expenses incurred by Employee in performing
Employee’s duties that are submitted in compliance with the Company’s
then-current policy on such business expense reimbursement. Employee shall
provide the Company with supporting documentation sufficient to satisfy
reporting requirements of such policy and the Internal Revenue Service. The
Company’s determinations as to reasonableness and necessity shall be final.
     11. Proprietary Information and Inventions; Non-Competition and
Non-Solicitation. Employee acknowledges that the successful development,
marketing, sale and performance of the Company’s professional services and
products require substantial time and expense. Such efforts generate for the
Company valuable and proprietary information (“Confidential Information”),
including without limitation business plans and strategies, prospective or
actual opportunities, prospects and customer lists, proposals, deliverables,
methodologies, training materials, other intellectual property, the nature,
identity and requirements of customers, clients, suppliers and business
partners, computer software, financial data of any nature, and any information
of others that the Company is obligated, contractually or otherwise, to treat in
a confidential manner, in each case in whatever form, whether oral, written,
graphic, recorded, photographic, machine readable or otherwise, and whether or
not marked or otherwise labeled “confidential” or specifically indicated as
being confidential and/or proprietary in nature. The term “Confidential
Information” also includes all notes, analyses, compilations, studies,
interpretations or other materials to the extent such materials contain or are
based on other Confidential Information. Employee acknowledges that during his
employment, he will obtain knowledge of such Confidential Information. Employee
agrees to undertake the following obligations which he acknowledges to be
reasonably designed to protect the Company’s legitimate business interests
(including its Confidential Information and its near-permanent relationships
with customers and other third parties) without unnecessarily or unreasonably
restricting Employee’s post-employment opportunities:
          (a) Proprietary Information. During the term of employment with the
Company, Employee shall disclose to the Company all ideas, inventions and
business plans that Employee develops during the course of Employee’s employment
with the Company that relate directly or indirectly to the Company’s business,
including but not limited to any computer programs, processes, products or
procedures which may, upon application, be protected by patent or copyright.
Employee agrees that any such ideas, inventions or business plans shall be the
property of the Company (and in furtherance thereof hereby assigns to the
Company any and all rights and interests of Employee therein and thereto) and
that Employee shall, at the Company’s request and cost (including reimbursement
of Employee’s expenses and, if Employee is no longer in the employ of the
Company, reasonable per diem compensation to Employee), provide the Company with
such assurances as is necessary to secure a patent or copyright..
          (b) Non-Competition. Without limiting the obligations of
Paragraph 11(a), without the prior written consent of the President and Chief
Executive Officer or the authorized designee thereof, Employee shall not, for
himself or as an agent, partner or employee of any person, firm or corporation:
(i) for a period of twelve (12) months following his termination of employment
with the Company and all affiliates for any reason, engage in the practice of
providing consulting or related services for any Prohibited Client. The term
“Prohibited Client” shall mean any client or prospect of the Company to or for
whom Employee directly or indirectly

7.



--------------------------------------------------------------------------------



 



performed or provided consulting or related services, or with whom Employee had
personal contact, or prospect to whom Employee submitted, or assisted or
participated in any way in the submission, of a proposal, during the two
(2) year period preceding termination of Employee’s employment with the Company.
          (b) Non-Solicitation. While employed by the Company and during the
twelve (12) month period immediately following Employee’s termination of
employment for any reason, Employee shall not directly or indirectly hire,
solicit, encourage, or otherwise induce or assist in the inducement away from
the Company of any Company customer, client, contractor, consultant, or other
person or party with whom the Company has a contractual relationship, any
Prohibited Client, or any Company employee (either away from the Company’s
employ or from the faithful discharge of such employee’s contractual, statutory
and fiduciary obligations to serve the Company’s interests with undivided
loyalty).
          (d) Reasonable Alteration. In the event that a court or other
adjudicative body should decline to enforce the provisions of any part of this
Paragraph 11, whether because of scope, duration or otherwise, Employee and the
Company agree that the provisions shall be modified to restrict Employee’s
competition with the Company to the maximum extent enforceable under applicable
law.
     12. Remedies. Employee recognizes and agrees that a breach of any or all of
the provisions of Paragraph 11 will constitute immediate and irreparable harm to
the Company’s business advantage, including but not limited to the Company’s
valuable business relations, for which damages cannot be readily calculated and
for which damages are an inadequate remedy. Accordingly, Employee acknowledges
that the Company shall therefore be entitled to an order enjoining any further
breaches by the Employee, without the necessity of posting a bond.
     13. Policies and Procedures. The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, which the Company may change from time to time, and Employee will
be expected to abide by such Company policies and practices.
     14. Assistance in Litigation. Employee shall upon reasonable notice and
without compulsion of law (e.g., subpoena), furnish accurate and complete
information and other assistance to the Company as the Company may reasonably
require in connection with any litigation, proceeding or dispute to which the
Company is, or may become, a party, or in which it may otherwise become
involved, either during or after Employee’s employment; provided, if such
assistance shall occur after termination of Employee’s employment, the Company
shall reimburse Employee for his reasonable expenses incurred in connection with
such assistance, including, without limitation, as relevant transportation,
meals and lodging, and shall also pay Employee a consulting fee of $200 per
hour, as compensation for his inconvenience and the disruption of his other
endeavors.
     15. Indemnification. Employee’s rights to indemnification will be as
provided in the Indemnification Agreement between Employee and the Company,
effective as of April 24, 2006.

8.



--------------------------------------------------------------------------------



 



     16. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of, and be enforceable by, Employee and the Company, and their
respective successors, assigns, heirs, executors and administrators. Employee
acknowledges that the services to be rendered pursuant to this Agreement are
unique and personal. Accordingly, Employee may not assign any of his rights or
delegate any of his duties or obligations under this Agreement. The Company may
assign its rights, duties or obligations under this Agreement to a subsidiary or
affiliated company of the Company or purchaser or transferee of a majority of
the Company’s outstanding capital stock or a purchaser of all, or substantially
all, of the assets of the Company.
     17. Notices. All notices required by this Agreement shall be in writing.
Notices intended for the Company shall be sent by certified mail or nationally
recognized overnight courier service, addressed to it at 150 Field Drive,
Suite 250, Lake Forest, Illinois 60045, or its current principal office, and
notices intended for Employee shall be either delivered personally to Employee
or sent by certified mail or nationally recognized overnight courier service
addressed to Employee at his address as listed on the Company’s payroll. Notices
sent by certified mail in accordance with the foregoing shall be deemed given
three (3) business days following delivery to the United States Postal Service,
postage prepaid, and notices sent by overnight courier service in accordance
with the foregoing shall be deemed given one (1) business day following delivery
to such courier, delivery fees for overnight delivery prepaid.
     18. Entire Agreement. This Agreement constitutes the complete, final, and
exclusive embodiment of the entire agreement between Employee and the Company
with regard to the subject matter hereof. It is entered into without reliance on
any promise or representation other than those expressly contained herein, and
it cannot be modified or amended except in a written instrument signed by
Employee and a duly authorized officer or director of the Company.
     19. Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
     20. Applicable Law. This Agreement, and all questions concerning the
construction, validity and interpretation of this Agreement, shall be governed
by and construed in accordance with the laws of the State of Illinois as applied
to contracts made and to be performed entirely within the State of Illinois.
     21. Mediation of Disputes. Neither party shall initiate arbitration or
other legal proceedings (except for any claim under Paragraph 11 of this
Agreement or the Proprietary Information Agreement), against the other party,
or, in the case of the Company, the Company, its affiliates, and its and their
directors, officers, employees, contractors, agents, and representatives,
relating in any way to claims or disputes or controversies of any nature
whatsoever arising from or regarding Employee’s employment, the termination of
such employment, this Agreement (including without limitation its
interpretation, performance, enforcement or breach) or any or all other claims
that one party might have against the other party (collectively, the “Claims”),
until thirty (30) days after the party against whom the Claim[s] is made
(“Respondent”) receives written notice from the claiming party of the specific
nature of any purported Claim and the amount of any purported damages. Employee
and the Company further agree that if Respondent submits the claiming party’s
Claim to JAMS Inc. for nonbinding

9.



--------------------------------------------------------------------------------



 



mediation, in Chicago, Illinois, prior to the expiration of such thirty (30) day
period, the claiming party may not institute arbitration or other legal
proceedings against Respondent until the earlier of (i) the completion of
nonbinding mediation efforts, or (ii) ninety (90) days after the date on which
the Respondent received written notice of the Claim. If Company is Respondent,
the Company shall pay the JAMS Inc. fees and Employee’s reasonable attorneys’
fees incurred by Employee in connection with the mediation up to a maximum of
$10,000.
     22. Binding Arbitration.
          (a) Employee and the Company agree that all Claims, to the fullest
extent allowed by law, shall be resolved by confidential, final and binding
arbitration conducted under the Expedited Commercial Rules of the American
Arbitration Association in Illinois. If either party pursues a Claim and such
Claim results in an arbitrator’s decision, both parties agree to accept such
decision as final and binding. The parties acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute through
a trial by jury, judge or administrative proceeding. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The Company shall pay all
AAA arbitration fees. Nothing in this Agreement is intended to prevent either
Employee or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.
          (b) The arbitrator, and not a court, shall be authorized to determine
whether the provisions of this paragraph apply to a dispute, controversy or
claim sought to be resolved in accordance with these arbitration procedures.
     23. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.
     24. Right To Work. As required by law, this Agreement is subject to
satisfactory proof of Employee’s right to work in the United States.

10.



--------------------------------------------------------------------------------



 



Employee acknowledges that he has read, understood and accepts the provisions of
this agreement.

          eLoyalty Corporation (“Company”)   Steven H. Shapiro (“Employee”)
 
       
By:
  /s/ Kelly D. Conway   /s/ Steven H. Shapiro
 
         
Title:
  President & Chief Executive Officer      
Date:
  April 24, 2006   Date: April 24, 2006

11.